Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 1 of 25




                Exhibit B
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 2 of 25
                         Darren McCaffrey - February 25, 2021

1                       UNITED STATES DISTRICT COURT

2                    NORTHERN DISTRICT OF CALIFORNIA

3

4    ABANTE ROOTER AND PLUMBING,

5    INC., individually and on

6    behalf of all others similarly

7    situated,

8                                                         CONFIDENTIAL

9                 Plaintiff,

10                                            Hon. Edward M. Chen

11   vs                                       Case No. 3:19-cv-05711-EMC

12

13   TOTAL MERCHANT SERVICES, LLC, a

14   Delaware limited liability company,

15

16                Defendant.

17                                                   /

18

19

20                      Deposition of DARREN McCAFFREY, taken in

21   the above-entitled matter before Notary Public, Patricia

22   A. Lutza, CSR, CRR, by Zoom Virtual Video Conference, on

23   Thursday, February 25, 2021, commencing at about 12:00

24   p.m.

25

                                                                 Page 1

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 3 of 25
                         Darren McCaffrey - February 25, 2021

1    APPEARANCES:
2
3            PATRICK H. PELUSO, ESQ.
4            Woodrow & Peluso, LLC
5            3900 East Mexico Avenue
6            Suite 300
7            Denver, Colorado             80210
8            (720) 213-9676
9            ppeluso@woodrowpeluso.com
10
11                   Appearing on Behalf of the Plaintiff.
12
13           LAWREN A. ZANN, ESQ.
14           Greenspoon Marder, LLP
15           200 East Broward Boulevard
16           Suite 1800
17           Fort Lauderdale, Florida                    33301
18           (954) 333-4345
19           lawren.zann@gmlaw.com
20
21                   Appearing on Behalf of the Defendant.
22
23
24
25

                                                                 Page 2

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 4 of 25
                         Darren McCaffrey - February 25, 2021

1    APPEARANCES: (continued)
2
3             EARL JOHNSON, ESQ.
4             Total Merchant Services
5             250 Stephenson Highway
6             Troy, Michigan             48083
7             earljohnson@nabarcard.com
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 3

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 5 of 25
                         Darren McCaffrey - February 25, 2021

1                          INDEX OF WITNESSES

2    ----------------------------------------------------------

3           WITNESS                                             PAGE

4    ----------------------------------------------------------

5           DARREN McCAFFREY

6    Examination by Mr. Peluso                                  7

7    Examination by Mr. Zann                                    76

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 4

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 6 of 25
                         Darren McCaffrey - February 25, 2021

1                             INDEX OF EXHIBITS

2    --------------------------------------------------------

3    EXHIBITS                                                     MARKED

4    --------------------------------------------------------

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 5

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 7 of 25
                         Darren McCaffrey - February 25, 2021

1                             INDEX OF EXHIBITS

2    --------------------------------------------------------

3    EXHIBITS                                                     MARKED

4    --------------------------------------------------------

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 6

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 8 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 9

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 9 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                               Page 17

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 10 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 21

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 11 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 22

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 12 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 24

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 13 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 26

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 14 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 27

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 15 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 28

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 16 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 33

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 17 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 36

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 18 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 46

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 19 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 47

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 20 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 62

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 21 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 63

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 22 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 69

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 23 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 71

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 24 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 72

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 74-5 Filed 04/12/21 Page 25 of 25
                         Darren McCaffrey - February 25, 2021

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 73

                              Veritext Legal Solutions
                                   303-988-8470
